Case 1:19-cv-00340-JJM-PAS Document 66 Filed 12/16/20 Page 1 of 7 PageID #: 745




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND


  STEVEN PALANGE,
       Plaintiff

  v.                                                          C.A. No. 1:19-cv-00340-JJM-PAS

  MICHAEL B. FORTE, in his official capacity as
  Chief Judge of the Rhode Island Family Court, et
  al.,
         Defendant



             STATE DEFENDANTS’ OBJECTION TO PLAINTIFF’S MOTION
               FOR LEAVE TO FILE A SECOND AMENDED COMPLAINT

        NOW COMES Defendants Michael B. Forte in his official capacity as Chief Judge of the

 Rhode Island Family Court, Jean Maggiacomo in her official capacity as Deputy Clerk of the

 Rhode Island Supreme Court, Courtney E. Hawkins in her official capacity as Director of the

 Rhode Island Department of Human Services, Sandra Lanni in her official capacity as an Associate

 Justice of the Rhode Island Family Court, Peter F. Neronha in his official capacity as the Attorney

 General for the State of Rhode Island, and Ronald Pagliarini in his official capacity as the Chief

 of Staff of the Rhode Island Family Court (collectively, “State Defendants”) and hereby object to

 the Motion for leave to file a second amended complaint (ECF 65), by Plaintiff Steven Palange

 (“Plaintiff”). As grounds thereof, State Defendants assert that amendment is futile, because

 Plaintiff cannot cure the jurisdictional infirmities that lay at the heart of Plaintiff’s claim—a

 dissatisfaction with a Rhode Island Family Court judgment against him. As such, the Court lacks

 jurisdiction over the proposed second amended complaint (ECF 64-1) under the Rooker-Feldman

 doctrine and the Domestic Relations Exception to federal jurisdiction. Moreover, Plaintiff’s

 Motion is dilatory in nature and seeks to needlessly prolong this litigation. Furthermore, the
Case 1:19-cv-00340-JJM-PAS Document 66 Filed 12/16/20 Page 2 of 7 PageID #: 746




 proposed second amended complaint (ECF 64-1) violates Rule 8, because it fails to assert a short

 and plain statement showing that Plaintiff is entitled to relief. See Fed R. Civ. P. 8.

                                       LEGAL STANDARD

        Rule 15 of the Federal Rules of Civil Procedure provides that plaintiffs may amend their

 complaint only with the opposing party's written consent or the court's leave. Fed. R. Civ. P.

 15(a)(2). Rule 15(a)(2) guides the court that permission to amend should be freely given when

 justice so requires; justice being the overriding consideration. “Grounds for denial include ‘undue

 delay, bad faith or dilatory motive … repeated failure to cure deficiencies by amendments

 previously allowed, undue prejudice to the opposing party … [and] futility of amendment.”

 Villanueva v. United States, 662 F.3d 124, 127 (1st Cir. 2011) (quoting ACA Fin Guar. Corp. v.

 Advest Inc., 512 F.3d 46, 56 (1st Cir. 2008)). The district court’s decision “will not be disturbed

 ‘if any adequate reason for the denial is apparent on the record.’” Barber v. Verizon New England,

 Inc., 2006 WL 561893 *1 (D.R.I. March 7, 2006) (quoting Massachusetts Eye and Ear Infirmary

 v. OLT Phototherapeutics, Inc., 412 F.3d 215, 231 (1st Cir. 2005)). An appellate court’s review is

 with an “abuse of discretion” eye. Villanueva, 662 F.3d at 127.

                                            ARGUMENT

 I.     PLAINTIFF’S MOTION SHOULD BE DENIED ON THE BASIS OF FUTILITY,
        BECAUSE THE COURT LACKS JURISDICTION OVER THE PROPOSED
        SECOND AMENDED COMPLAINT.

        Plaintiff’s Motion should be denied because it is an exercise in futility. Fed. R. Civ. P.

 15(a) requires that, once litigation has progressed to the point that an answer has been filed “a

 party may amend the party’s pleading only by leave of court or by written consent of the adverse

 party.” Fed. R. Civ. P. 15(a). Notably, the rule specifies that “leave shall be freely given when

 justice so requires.” Id. Applying that standard, courts have identified a number of factors that may



                                                  18
Case 1:19-cv-00340-JJM-PAS Document 66 Filed 12/16/20 Page 3 of 7 PageID #: 747




 preclude permission to amend, including futility of amendment. In Foman v. Davis, the United

 States Supreme Court alluded to some of those factors, as follows:

        In the absence of any apparent or declared reason-such as undue delay, bad faith or
        dilatory motive on the part of the movant, repeated failure to cure deficiencies by
        amendments previously allowed, undue prejudice to the opposing party by virtue
        of allowance of the amendment, futility of amendment, etc.-the leave sought
        should, as the rules require, be “freely given.”

 Foman, 371 U.S. 178, 182 (1962). Concerning such futility, the First Circuit has stated that where

 an amendment “would serve no legitimate purpose, the district court should not needlessly prolong

 matters.” Correa-Martinez v. Arrillaga-Belendez, 903 F.2d 49, 59 (1st Cir. 1990); see also Aponte-

 Torres v. Univ. Of Puerto Rico, 445 F.3d 50, 58 (1st Cir. 2006) (“When a proffered amendment

 comes too late, would be an exercise in futility, or otherwise would serve no useful purpose, the

 district court need not allow it.”); Steir v. Girl Scouts, 383 F.3d 7, 12 (1st Cir. 2004); Quaker State

 Oil Ref. Corp. v. Garrity Oil Co., 884 F.2d 1510, 1517 (1st Cir. 1989).

        Here, the Proposed Second Amended Complaint (ECF 64-1) does not cure the

 jurisdictional defects present in either the Original Complaint (ECF 1) and the Amended

 Complaint (ECF 19). As explained in State Defendants’ pending Motion to Dismiss (ECF 59)1 this

 Court lacks Article III jurisdiction to review a state court decision under Rooker-Feldman. See

 ECF 59 at 8-11; see also Davison v. Government of Puerto Rico-Puerto Rico Firefighters Corps.,

 471 F.3d 220, 222 (1st Cir. 2006) (Explaining that Rooker-Feldman applies where a “federal

 plaintiff seeks redress of an injury caused by an allegedly erroneous state court decision[.]”)

 (emphasis added); Federacion de Maestros de Puerto Rico v. Junta de Relaciones del Trabajo de

 Puerto Rico, 410 F.3d 17, 22–23 (1st Cir. 2005) [hereinafter, “Federacion”] (“Rooker-Feldman




 1
   State Defendants incorporate by reference the arguments asserted in State Defendants Motion
 to Dismiss (ECF 59) as if fully set forth herein.
                                                   18
Case 1:19-cv-00340-JJM-PAS Document 66 Filed 12/16/20 Page 4 of 7 PageID #: 748




 applies where the state proceeding has ended with respect to the issues that the federal plaintiff

 seeks to have reviewed in federal court, even if other matters remain to be litigated.”). Similarly,

 this Court also lacks jurisdiction under the Domestic Relations Exception, as asserted in State

 Defendants’ pending Motion to Dismiss. See ECF 59 at 11-12; see also Barber v. Barber, 62 U.S.

 582, 584 (1858) (“We disclaim altogether any jurisdiction in the courts of the United States upon

 the subject of divorce, or for the allowance of alimony[.]”); Ankenbrandt v. Richards, 504 U.S.

 689, 702 (1992).

         The Proposed Second Amended Complaint (ECF 64-1) makes clear that Plaintiff

 continues to seek this Court to engage in an appellate review of a Rhode Island Family Court

 decision involving Plaintiff. See ECF 64-1 at 25 (“The May 9th Order and all other proceedings

 and orders that followed May 9th are void and unconstitutional.”). Perhaps most illustrative is

 Plaintiff’s proposed request for declaratory relief, where Plaintiff asks this Court to declare “The

 Final Judgment December 18, 2013 is the controlling final judgment of Palange v. Palange

 W2012-00361” and “[t]hat any judgment, decision, order of the [Rhode Island Family] [C]ourt

 made since the Final Judgment is a nullity and void and has no legal effect or power” and “[t]hat

 I do not owe child support.” See ECF 64-1 at 59-60.

        It is clear from the foregoing that Plaintiff seeks to have this Court review a Rhode Island

 Family Court decision and interfere with child support matters that are the exclusive jurisdiction

 of the Rhode Island Family Court. Accordingly, this Court lacks jurisdiction over the claims

 asserted in the Proposed Second Amended Complaint under Rooker-Feldman and the Domestic

 Relations Exception. As such, Plaintiff cannot cure the jurisdictional defects that lay at the heart

 of Plaintiff’s claims and Plaintiff’s Motion should be denied as futile. See Aponte-Torres v. Univ.

 of Puerto Rico, 445 F.3d 50, 58 (1st Cir. 2006) (“When a proffered amendment comes too late,



                                                 18
Case 1:19-cv-00340-JJM-PAS Document 66 Filed 12/16/20 Page 5 of 7 PageID #: 749




 would be an exercise in futility, or otherwise would serve no useful purpose, the district court need

 not allow it.”).

 II.     PLAINTIFF’S MOTION SHOULD BE DENIED BECAUSE THE PROPOSED
         SECOND AMENDED COMPLAINT IS DILATORY IN NATURE AND SEEKS TO
         CAUSE UNDUE DELAY AND VIOLATES RULE 8 OF THE FEDERAL RULES
         OF CIVIL PROCEDURE.

         Plaintiff’s one hundred eighty-seven (187) page Proposed Second Amended Complaint

 (ECF 64-1) is replete with irrelevant information and fails meet the minimum requirements of Rule

 8 to state a claim for relief. Rule 8 provides that:

         A pleading that states a claim for relief must contain:
         (1) a short and plain statement of the grounds for the court's jurisdiction, unless the
         court already has jurisdiction and the claim needs no new jurisdictional support;
         (2) a short and plain statement of the claim showing that the pleader is entitled to
         relief; and
         (3) a demand for the relief sought, which may include relief in the alternative or
         different types of relief.

 Fed. R. Civ. P. 8.

         As outlined in State Defendants’ pending Motion to Dismiss, Plaintiff has used his pro se

 status to engage in dilatory tactics to unduly prolong litigation and avoid resolution of the

 jurisdictional issues raised by State Defendants on July 16, 2019. See ECF 59 at 2-5. Plaintiff’s

 Motion serves no legitimate purpose and emphasizes Plaintiff’s dilatory motive to needlessly delay

 these proceedings. As discussed supra, in Section I, the Proposed Second Amended Complaint

 (ECF 64-1) fails to cure any of the jurisdictional infirmities present in the Original Complaint

 (ECF 1) and the Amended Complaint (ECF 19). Rather, the Proposed Second Amended

 Complaint, which spans seventy (70) pages, adds an overly-complex series of irrelevant

 allegations and as well as many new defendants, none of whom appear to have any connection to




                                                   18
Case 1:19-cv-00340-JJM-PAS Document 66 Filed 12/16/20 Page 6 of 7 PageID #: 750




 the underlying issues presented in this case.2 In addition, the Proposed Second Amended

 Complaint adds one hundred seventeen (117) pages of exhibits, many of which appear to be

 various pleadings and transcripts filed with the Rhode Island Family Court and Rhode Island

 Supreme Court.3 Granting Plaintiff’s Motion (ECF 64) will permit Plaintiff to needlessly

 complicate the facts alleged and unduly delay resolution of State Defendants’ pending Motion to

 Dismiss.

                                          CONCLUSION

        WHEREFORE, for the reasons set forth above, State Defendants respectfully ask that this

 Honorable Court deny Plaintiff’s Motion (ECF 65).



                                                         Respectfully Submitted,


                                                         STATE DEFENDANTS,
                                                         By:

                                                         PETER F. NERONHA
                                                         ATTORNEY GENERAL

                                                         /s/ Justin J. Sullivan
                                                         Justin J. Sullivan (#9770)
                                                         Special Assistant Attorney General
                                                         150 South Main St. Providence, RI 02903
                                                         Tel: (401) 274-4400 | Ext. 2007
                                                         Fax (401) 222-2995
                                                         jjsullivan@riag.ri.gov

 2
  For example, the Proposed Second Amended Complaint names “Tyler Technologies” and its
 CEO, which produced and maintains the electronic-filing systems used by Rhode Island courts.
 There are no facts alleged against Tyler Technologies throughout he Proposed Second Amended
 Complaint. See ECF 64-1 at 2.
 3
   Plaintiff’s proposed exhibits (ECF 64-2) notably mimic an appendix to an appellate brief, such
 as the type ordinarily submitted to the First Circuit. See e.g., Fed. R. App. 30; First Circuit Local
 Rule 30.0. The likeness of Plaintiff’s proposed exhibits to an appellate appendix further emboldens
 that Plaintiff seeks to have this Court sit as an appellate court, which Article III forbids. See
 Federacion, 410 F.3d at 22–23.
                                                  18
Case 1:19-cv-00340-JJM-PAS Document 66 Filed 12/16/20 Page 7 of 7 PageID #: 751




                                CERTIFICATE OF SERVICE
       I hereby certify that on Monday, December 14, 2020 I electronically filed the foregoing
 document with the United States District Court for the District of Rhode Island by using the
 CM/ECF system. I certify that the following parties or their counsel of record are registered as
 ECF Filers and that they will be served by the CM/ECF system:

  Stephen M. Prignano, Esq.                       Matthew Thomas Oliverio, Esq.
  MCINTYRE TATE LLP                               OLIVERIO & MARCACCIO LLP
  50 Park Row West, Suite 109                     55 Dorrance St, Ste 400
  Providence, RI 02903                            Providence, RI 02903
  smp@mtlesq.com                                  mto@om-rilaw.com

  Mark T. Nugent, Esq.                            John H. Ruginski , Jr., Esq.
  MORRISON MAHONEY LLP                            127 Dorrance Street, 5th Floor
  10 Webosset St, Ste 900                         Providence, RI 02903
  Providence, RI 02903                            ESQ129@hotmail.com
  mnugent@morrisonmahoney.com

  Adam J. Sholes, Esq.                            Ian P. Anderson
  R.I. Department of Public Safety                Rhode Island Department of Corrections
  311 Danielson Pike                              Office of Legal Counsel
  Scituate, RI 02857                              40 Howard Ave
  adam.sholes@risp.gov                            Cranston, RI 02920
                                                  ian.anderson@doc.ri.gov

  Tamera N. Rocha, Esq.
  Rhode Island Supreme Court
  250 Benefit St.
  Providence, RI 02920
  Email: trocha@courts.ri.gov

                                                    /s/ Colleen Cole

         I hereby certify that on Monday, December 14, 2020 I served a true and accurate copy of
 the foregoing document on the following parties or their counsel of record by U.S. mail, postage
 prepaid:

  Steven Palange, pro se
  10 Grandeville Court
  Apartment #934
  Wakefield, RI 02879

                                                    /s/ Colleen Cole




                                               18
